           Case 7:20-cr-00021-CS Document 56 Filed 06/17/21 Page 1 of 2


                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      June 17, 2021
BY ECF
The Honorable Cathy Seibel
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

       Re:     United States v. Grafton E. Thomas, 20 Cr. 21 (CS)

Dear Judge Seibel:

        The Government writes in response to the Court’s June 10, 2021 Order seeking the parties’
positions regarding the status of this matter, in light of the conclusions in the May 24, 2021 Bureau
of Prisons (“BOP”) report regarding the defendant’s eligibility for civil commitment pursuant to
18 U.S.C. § 4246 (the “Report”). For the reasons set forth below, the Government respectfully
requests that the Court adjourn this matter for a period of approximately four months in order to
permit the civil commitment action to proceed to a resolution. At that time, the Government
proposes to provide an update to the Court regarding the status of this prosecution.

       The Government has conferred with counsel for the BOP, and confirmed that the BOP has
commenced civil commitment proceedings in the Western District of Missouri, in light of the
Report’s conclusions that the defendant is presently suffering from a mental disease as a result of
which his release would create a substantial risk of bodily injury to another person or serious
damage to the property of another, and that he requires ongoing treatment in an inpatient setting.
To the extent the defendant seeks to be transferred to the custody of officials in the state of New
York, the operative statute provides that the BOP “shall make all reasonable efforts to cause such
a State to assume such responsibility” as part of the civil commitment process. 18 U.S.C. §
4246(d). Counsel for the BOP informed the Government that the defendant has been assigned
counsel in the civil commitment proceedings, and that he is expected to receive an independent
evaluation performed by a doctor of the defendant’s choosing as part of those proceedings.
Following its conversations with BOP counsel, the Government understands that the civil
commitment process typically takes several months, inclusive of this evaluation.

       Once a defendant is civilly committed, “the pending indictment persists even after the
defendant has been found unlikely to recover competency and has been committed as dangerous.”
See United States v. Ecker, 78 F.3d 726, 731-32 (1st Cir. 1996) (citing Greenwood v. United States,
350 U.S. 366, 375 (1956)) (internal quotation marks removed); see also United States v. McAfee,
No. 18 Cr. 425 (JFK), 2021 WL 106268, at *3 (S.D.N.Y. Jan. 12, 2021) (denying motion to dismiss
indictment where defendant found incompetent to proceed though not a danger under Section
4246). Here, the defendant’s gravely serious offense conduct counsels in favor of permitting a
          Case 7:20-cr-00021-CS Document 56 Filed 06/17/21 Page 2 of 2




reasonable period of time to evaluate any prudent next steps, including whether dismissal of the
Indictment is warranted. See McAfee, 2021 WL 106268, at *2.

        Given the anticipated additional evaluation of the defendant’s mental capacity and ongoing
civil commitment proceedings, the Government respectfully proposes that the Court adjourn this
matter for a period of approximately four months to afford adequate time for those proceedings to
progress to a resolution, and to accordingly exclude time until approximately October 17, 2021
under the Speedy Trial Act, 18 U.S.C. § 3161(h)(1)(A). The Government will promptly apprise
the Court if it learns that the civil commitment proceeding resolves prior to that period of time.

                                                       Respectfully submitted,

                                                       AUDREY STRAUSS
                                                       United States Attorney for the
                                                       Southern District of New York

                                                 By:              /s/        _________
                                                       Lindsey Keenan
                                                       Lara Eshkenazi
                                                       Kimberly Ravener
                                                       Assistant United States Attorneys
                                                       (212) 637-1565 / 2758 / 2358




                                                2
